Case 1:20-cv-00469-WES-LDA Document 8 Filed 12/02/20 Page 1 of 2 PageID #: 75




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


SAMUEL DIAZ                                    :
                                               :
v.                                             :       C.A. No. 20-00469-WES
                                               :
LAURA NICHOLSON, et al.                        :

                                 MEMORANDUM AND ORDER

       Before this Court are Plaintiff Samuel Diaz’s Motions for Appointment of Counsel.

(ECF Nos. 3, 7). The Motions for Appointment of Counsel have been referred to me for

determination. 28 U.S.C. § 636(b)(1)(A); LR Cv 72(a). For the reasons set forth below,

Plaintiff’s Motions for Appointment of Counsel are DENIED.

       In the appropriate case, the Court may “request an attorney to represent any person

unable to afford counsel” in a civil case. 28 U.S.C. § 1915(e)(1). However, there is no

absolute right to appointed counsel in a civil case. DesRosiers v. Moran, 949 F.2d 15, 23-24 (1st

Cir. 1991). Plaintiff bears the burden of demonstrating that “exceptional circumstances [a]re

present such that a denial of counsel [i]s likely to result in fundamental unfairness impinging on

his due process rights.” DesRosiers, 949 F.2d at 23. In determining whether exceptional

circumstances exist, the Court must examine the total situation, considering inter alia, the merits

of the case, the complexity of the legal issues and the litigant’s ability to represent himself. Id.

In this case, Plaintiff has not demonstrated “exceptional circumstances” sufficient to convince

the Court that he is entitled to appointed counsel in this civil action.

       From a review of the documents filed in this case to the present time, the Court finds that

Plaintiff has the capacity to prosecute the claim, and that Plaintiff has a basic understanding of
Case 1:20-cv-00469-WES-LDA Document 8 Filed 12/02/20 Page 2 of 2 PageID #: 76




the legal procedures to be followed. Moreover, this Court has recommended that the present

case be dismissed for failure to state any legally viable claims. Thus, the Court determines that

Plaintiff does not, at this time, meet the test for appointment of counsel and will, therefore, be

required to prosecute this action pro se.

       IT IS THEREFORE ORDERED, that Plaintiff’s Motions for Appointment of Counsel

(ECF Nos. 3, 7) are DENIED without prejudice.


 /s/ Lincoln D. Almond
LINCOLN D. ALMOND
United States Magistrate Judge
December 2, 2020




                                               -2-
